915 F.2d 1584
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Al Mark GOLD, Plaintiff-Appellant,v.THE UNITED STATES, Defendant-Appellee.
No. 90-5095.
United States Court of Appeals, Federal Circuit.
Sept. 24, 1990.

Before RICH, Circuit Judge, and SKELTON and BALDWIN, Senior Circuit Judges.
DECISION
PER CURIAM.


1
Petitioner Al Mark Gold appeals from the April 11, 1990 Order of the United States Claims Court, Case No. 557-89C, dismissing Gold's complaint as being barred by the statute of limitations, 28 USC Sec. 2501.  We affirm.

OPINION

2
In his brief to this court, Gold discusses only the merits of his claim, and in no way attempts to show us that his action is not barred by the statute of limitations.  Rather, his appeals are to our emotions.  The Claims Court, in a well reasoned opinion, correctly concluded as a matter of law that Gold could not now collaterally attack his 1946 dishonorable discharge, and we affirm on the basis of that opinion.  This court is without authority to consider facts not of record in the Claims Court or to disregard the statute of limitations because of sympathy.